Appeal from a judgment of Steuben County Court (Kehoe, J.), entered July 29, 1999, convicting defendant upon his plea of guilty of attempted rape in the first degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: County Court did not abuse its discretion in denying the motion of defendant to withdraw his guilty plea on the ground that he was compelled to plead guilty because of ineffective assistance of counsel. Defendant’s claim of ineffective assistance of counsel is supported only by defendant’s *868testimony at a hearing held on the motion, and the court in its discretion was entitled to find that testimony to be incredible (see People v Alexander, 97 NY2d 482, 485; see also People v Boyer, 237 AD2d 743, 744, lv denied 90 NY2d 855; People v Contreras, 219 AD2d 495, lv denied 87 NY2d 845). Indeed, defendant’s testimony at the hearing is refuted by the record of the lengthy plea colloquy, wherein defendant indicated that he was satisfied with the representation of assigned counsel, denied being coerced, and asserted that he was acting voluntarily. Defense counsel negotiated a favorable plea agreement and provided defendant with meaningful representation (see People v Rhodes, 251 AD2d 906, 906, lv denied 92 NY2d 929). Furthermore, the agreed-upon sentence is not unduly harsh or severe. Present — Green, J.P., Hayes, Wisner, Burns and Lawton, JJ.